Supreme Court of Florida
                                 ____________

                                 No. SC11-2201
                                 ____________

                   R.J. REYNOLDS TOBACCO COMPANY,
                               Petitioner,

                                         vs.

                          JIMMIE LEE BROWN, etc.,
                                Respondent.

                               [February 27, 2014]


PER CURIAM.

      We initially accepted review of the decision in R.J. Reynolds Tobacco Co. v.

Brown, 70 So. 3d 707 (Fla. 4th DCA 2011), based on express and direct conflict.

See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have determined

that we should exercise our discretion and discharge jurisdiction. Accordingly, we

hereby dismiss this review proceeding.

      No motion for rehearing will be entertained by the Court. See Fla. R. App.

P. 9.330(d)(2).

      It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District– Case No. 4D09-2664

      (Broward County)

Gordon James III and Eric L. Lundt of Sedgwick LLP, Fort Lauderdale, Florida;
Gregory G. Katsas of Jones Day, Washington, DC; Stephanie E. Parker and John
M. Walker of Jones Day, Atlanta, Georgia; and Christine Davis Graves of Carlton
Fields, Tallahassee, Florida,

      for Petitioner

Philip M. Gerson and Edward Schwartz of Gerson & Schwartz, P.A., Miami,
Florida; and Edward Zebersky of Zebersky & Payne, LLP, Fort Lauderdale,
Florida,

      for Respondent




                                       -2-